Citation Nr: 0806784	
Decision Date: 02/28/08    Archive Date: 03/06/08

DOCKET NO.  05-35 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for peripheral vascular 
disease of the right leg, claimed as secondary to service-
connected diabetes mellitus.

2.  Entitlement to service connection for peripheral vascular 
disease of the left leg, claimed as secondary to service-
connected diabetes mellitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Sigur, Associate Counsel



INTRODUCTION

The veteran served on active duty in the United States Army 
from August 1969 to February 1977, when he was honorably 
discharged.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2005 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota which denied the veteran's claims.  The veteran 
initiated a notice of disagreement (NOD) in June 2005.  The 
appeal was perfected with the submission of the veteran's 
substantive appeal (VA Form 9) in October 2005.  

The veteran declined a Board hearing.  

Issue not on appeal

In an October 2004 letter, the veteran made a claim for an 
increased rating for his service-connected coronary artery 
disease.  The March 2005 RO decision denied the veteran's 
claim.  The veteran did not file a NOD as to that issue.  
Thus, the issue of an increased rating for service-connected 
coronary artery disease is not in appellate status.  See 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 
38 U.S.C.A. § 7105(a), the filing of a notice of disagreement 
initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a statement of the case is issued by VA].


FINDINGS OF FACT

1.  A preponderance of the competent medical evidence 
indicates that the veteran's peripheral vascular disease of 
the right leg is not related to his service-connected 
diabetes mellitus.

2.  The competent medical evidence of record does not include 
a current diagnosis of peripheral vascular disease of the 
left leg.  



CONCLUSIONS OF LAW

1.  Peripheral vascular disease of the right leg is not 
proximately due to, or is the result of, the veteran's 
service-connected diabetes mellitus.  38 C.F.R. § 3.310 
(2007).

2.  Peripheral vascular disease of the left leg is not 
proximately due to, or is the result of, the veteran's 
service-connected diabetes mellitus.  38 C.F.R. § 3.310 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for peripheral vascular 
disease of the right and left legs, claimed as secondary to 
service-connected diabetes mellitus.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.  

Initial matter - the nature of the claims

The veteran specifically raised the matter of his entitlement 
to service connection for peripheral vascular disease on a 
secondary basis.   See  the October 20, 2004 claim.  

In Robinson v. Mansfield, U.S. Vet. App. No. 04-1690 (January 
29, 2008), the United States Court of Appeals for Veterans 
Claims (the Court) concluded that the Board is not required 
to sua sponte raise and reject "all possible" theories of 
entitlement in order to render a valid opinion.  While the 
Board is required to consider all theories of entitlement 
raised either by the claimant or by the evidence of record as 
part of the non-adversarial administrative adjudication 
process, the Board is not required to assume the impossible 
task of inventing and rejecting every conceivable argument in 
order to produce a valid decision.

There is nothing in the veteran's presentation, or elsewhere 
in the record, which leads the Board to believe that service 
connection on a direct basis is contemplated.
Thus, the Board will consider the veteran's claims on a 
secondary service connection basis alone and not on a direct 
service connection basis.  

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007) 
[reasonable doubt to be resolved in veteran's favor].  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with VCAA notice requirements, the RO must satisfy 
the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2007).  The Board observes that a letter was 
sent to the veteran in January 2005 which was specifically 
intended to address the requirements of the VCAA.  The letter 
from the RO specifically notified the veteran that to support 
a claim for secondary service connection, the evidence must 
show (1) he currently had a physical or mental disability 
shown by medical evidence, in addition to a service-connected 
disability; and (2) the service-connected disability either 
caused or aggravated your additional disability.  

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2007).  In the January 
2005 VCAA letter, the veteran was informed that VA would 
request "relevant records from any Federal Agency.  This may 
include medical records from the military, VA Medical Centers 
(including private facilities where VA authorized treatment), 
or the Social Security Administration."  This letter also 
advised the veteran that VA will provide "a medical 
examination for you, or get a medical opinion, if we 
determine that it is necessary to decide your claim."  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2007).  
The January 2005 letter notified the veteran that "if the 
evidence is not in your possession, you must give us enough 
information about the evidence so that we can request it from 
the person or agency that has it.  It is your responsibility 
to make sure we receive all requested records that are not in 
the possession of a Federal department or agency."  
[Emphasis as in the original.]  

The RO must request that the claimant provide any evidence in 
his possession pertaining to the claim.  See 38 U.S.C.A. § 
5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2007).  The 
January 2005 letter instructed the veteran that "if there is 
any other evidence or information that you think will support 
your claim, please let us know.  If you have any evidence in 
your possession that pertains to your claim, please send it 
to us."  This request complies with the requirements of 38 
C.F.R. 
§ 3.159 (b) in that it informed the veteran that he could 
submit or identify evidence other than what was specifically 
requested by the RO.

Finally, there has been a significant recent Court decision 
concerning the VCAA.  In Dingess v. Nicholson, 19 Vet. App. 
473 (2006), the Court observed that a claim of entitlement to 
service connection consists of five elements: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  

Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  The veteran has not received Dingess notice.  

In this case, element (1), veteran status, is not at issue.  
Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's denial of 
secondary service connection for the veteran's right and left 
leg peripheral vascular disease.  In other words, any lack of 
advisement as to those two elements is meaningless, because 
disability ratings and effective dates were not assigned.  

The veteran's claims have been denied based on a lack of 
evidence as to element (2), existence of a disability and 
element (3), relationship of such disability to the veteran's 
service-connected disability.  As explained above, he has 
received proper VCAA notice as to his obligations, and those 
of VA, with respect to that crucial element.

Moreover, because the Board concludes below that the 
preponderance of the evidence is against the veteran's claims 
for secondary service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned continue to be moot.

Thus, there is no prejudice to the veteran in the Board's 
considering this case on its merits without affording the 
veteran Dingess notice.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) [strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran].

The veteran is obviously aware of what is required of him and 
of VA.  Indeed, he has personally submitted evidence and 
argument in support of his claim, the tenor of which leads 
the Board to conclude that he is well-informed and aware of 
his obligations.  Because there is no indication that there 
exists any evidence which could be obtained which would have 
an effect on the outcome of this case, no further VCAA notice 
is necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 
149 (2001) [VCAA notice not required where there is no 
reasonable possibility that additional development will aid 
the veteran].

In short, the Board concludes that the provisions of the VCAA 
have been complied with to the extent required under the 
circumstances presented in this case.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  

The evidence of record includes service medical records and 
private treatment reports.  The veteran underwent VA 
examinations in February 2005 and July 2005.  The veteran and 
his representative have not identified any outstanding 
evidence.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of that 
statute.  

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2007).  The veteran engaged the services of a 
representative and was provided with ample opportunity to 
submit evidence and argument in support of his claim.  The 
veteran declined a Board hearing.    

Accordingly, the Board will proceed to a decision on the 
merits as to the issues on appeal.

1.  Entitlement to service connection for peripheral vascular 
disease of the right leg, claimed as secondary to service-
connected diabetes mellitus.

Pertinent law and regulations

A disability which is proximately due to, or the result of, a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  See 38 C.F.R. § 
3.310 (2007); see also Harder v. Brown, 5 Vet. App. 183, 187 
(1993).

Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Analysis 

With regard to Wallin element (1), current disability, the 
veteran has been diagnosed with peripheral vascular disease 
of the right leg, in particular in a February 2005 VA 
examination.  Thus, this element is met. 

Concerning Wallin element (2), a service-connected 
disability, the veteran has been service-connected for 
diabetes mellitus since May 2003.  Wallin element (2) is 
therefore satisfied.

Wallin element (3), medical evidence of a nexus between the 
current disease and the service-connected disability, 
however, is not met.  The February 2005 VA examiner found 
that "peripheral vascular disease [of the] right leg [is] 
less than likely due to diabetes, as the [peripheral vascular 
disease] predates the diagnosis of diabetes."  
The VA examiner went on to opine that the veteran's right leg 
peripheral vascular disease is more likely "due to 
smoking."  

Moreover, a July 2005 VA examiner diagnosed the veteran with 
"diabetes . . . with no . . . peripheral vascular [disease] 
. . . secondary to diabetes."  

There are of record no other medical nexus opinions.  The 
veteran has been accorded ample opportunity to submit a 
medical opinion is support of his claim.  
He has not done so.  See 38 U.S.C.A. § 5107(a) (West 2002) 
[it is a claimant's responsibility to support a claim for VA 
benefits].  

To the extent that the veteran himself believes that there is 
a connection between his service-connected diabetes mellitus 
and the right leg peripheral vascular disease, it is now well 
established that lay persons without medical training, such 
as the veteran, are not competent to comment on medical 
matters such as diagnosis, date of onset or cause of a 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 491, 494-
5 (1992); see also 38 C.F.R. § 3.159 (a)(1) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions]. The statements 
offered by the veteran are not competent medical evidence.

Thus, Wallin element (3) is not met and the veteran's claim 
fails on that basis alone.  

In conclusion, for the reasons and bases expressed above, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of entitlement to secondary service 
connection for peripheral vascular disease of the right leg.  
The benefit sought on appeal is accordingly denied.



2.  Entitlement to service connection for peripheral vascular 
disease of the left leg, claimed as secondary to service-
connected diabetes mellitus.

Pertinent law and regulations

The law and regulations generally pertaining to secondary 
service connection have been set out above and will not be 
repeated.

Crucial to the award of service connection is the existence 
of a disability.  Without it, service connection cannot be 
granted.  See Brammer v. Derwinski, 3 Vet. App. 233, 225 
(1992) [noting that service connection presupposes a current 
diagnosis of the claimed disability]; see also Chelte v. 
Brown, 10 Vet. App. 268 (1997) [noting that a "current 
disability" means a disability shown by competent medical 
evidence to exist at the time of the award of service 
connection].

Analysis 

With regard to Wallin element (1), current disability, there 
was a finding of no peripheral vascular disease of the left 
leg in the February 2005 VA examination.  Specifically, the 
examiner noted that "findings are consistent with no 
significant disease" of the left leg.  

There is no other evidence in the record which establishes, 
or even suggests, the existence of left leg peripheral 
vascular disease. 

To the extent that the veteran himself believes that he has 
peripheral vascular disease of the left leg, it is now well 
established that lay persons without medical training, such 
as the veteran, are not competent to comment on medical 
matters such as diagnosis, date of onset or cause of a 
disability.  See Espiritu, supra.  
The statements offered by the veteran are not competent 
medical evidence and do not serve to establish the existence 
of a current disability.

In the absence of diagnosed peripheral vascular disease of 
the left leg, service connection may not be granted.  See 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection 
cannot be granted if the claimed disability does not exist].  

Thus, Wallin element (1) is not met and the veteran's claim 
fails on this basis alone.  

The Board will briefly address elements (2) and (3).  As 
above, Wallin element (2) is met.  Element (3), medical 
nexus, is not.  In the absence of a current disability, 
medical nexus is an impossibility.

In conclusion, for the reasons and bases expressed above, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of entitlement to secondary service 
connection for peripheral vascular disease of the left leg.  
The benefit sought on appeal is accordingly denied.


ORDER

Entitlement to service connection for peripheral vascular 
disease of the right leg, claimed as secondary to service-
connected diabetes mellitus, is denied.  

Entitlement to service connection for peripheral vascular 
disease of the left leg, claimed as secondary to service-
connected diabetes mellitus, is denied.  



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


